831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Joseph COX, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-1243.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner appeals from an order of the district court which denied his 28 U.S.C. Sec. 2255 motion to vacate his conviction for unlawful carrying of a firearm during the commission of a felony in violation of 18 U.S.C. Sec. 924(c).  In support of his motion, petitioner argued that the 1984 amendment of Sec. 924(c) by the Comprehensive Crime Control Act (Act), Pub.L. 98-473, Title 11, Sec. 1005(a), 98 Stat. 2138, had the effect of abating his prior conviction under Sec. 924(c).  The district court rejected this argument based on the savings clause of 1 U.S.C. Sec. 109 and the absence of any express provision in the Act providing for retroactive application of the 1984 amendments.


3
Having reviewed the arguments of the parties and the record of the district court, we find no error of law or fact in the district court judgment of February 6, 1987.  Accordingly, for the reasons set forth in that judgment, the judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.